DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/514,149 filed in July 17, 2019 in which claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 15 is rejected under 35 U.S.C. 101 because under a broadest reasonable interpretation the claim language covers transitory propagating signals, which are not statutory subject matter eligible for patentability. The applicant should therefore add --non-transitory computer-- before readable “storage medium” to this claim in line 1 in order to properly narrow the claim to cover only statutory embodiments.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-2, 8-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urmson et al. (US Patent No. 8,634,980 B1).
 	In regard to claim 1, Urmson et al. discloses a switching method of an automatic driving mode, comprising:
 determining an identity of a user riding an automatic driving device (see at least abstract; col. 2 lines 20-43 and Fig. 5 step 502);
determining, according to the identity of the user, a target automatic driving mode matched with the identity of the user from multiple pre-stored automatic driving modes (see at least abstract; col. 2 lines 20-43 and Fig. 5 steps 5034, 505); and
controlling, according to the target automatic driving mode, the automatic driving device to perform a current automatic driving task (see at least abstract; col. 2 lines 20-43 and Fig. 5 step 510).

 	In regard to claim 2, Urmson et al. discloses wherein the controlling, according to the target automatic driving mode, the automatic driving device to perform a current automatic driving task, comprises:
collecting current road condition information (see at least Fig. 5 steps 508, 509);
determining, according to the current road condition information, a target driving operation instruction matched with the current road condition information from multiple driving operation instructions corresponding to the target automatic driving mode; and performing the target driving operation instruction (see at least Fig. 5 steps 508, 509).
In regard to claim 15, Urmson et al. discloses a readable storage medium, comprising a program, wherein when the program runs on a terminal, the terminal performs the method according to claim 1 (see at least col. 3 lines 13-36 and see claim 1 rejection above).

As to claims 8-9, they are apparatus claims that recite substantially the same limitations as the corresponding method claims 1-2.  As such, claims 8-9 are rejected for substantially the same reasons given for the corresponding claims 1-2 above and are incorporated herein.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. (US Patent No. 8,634,980 B1) in view of Nix et al. (US Patent No. 10/692,371 B1).
In regard to claims 3 and 10, Urmson et al. meets the limitations of claims 1 and 8 but does not particularly disclose determining, according to the identity of the user, a working state of each in-vehicle device in the automatic driving device.
(see at least col. 19 lines 45-col. 20 line 7 and col. 21 lines 38-53).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Urmson et al. with the determination of working states of in-vehicle device of Nix et al. because such modification would improve the navigation method by adding further functionality such as providing a customized or personalized experience for a rider during an autonomous vehicle trip.

9.	Claim 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. (US Patent No. 8,634,980 B1) in view of Healey et al. (US 2019/0049957 A1).
 	In regard to claims 4, 5, 11, and 12, Urmson et al. meets the limitations of claims 1 and 8 but does not particularly disclose collecting sensory information of the user on the target automatic driving mode; and 
optimizing, according to the sensory information, the target automatic driving mode; wherein the sensory information comprises one or more of the following information: a push-back feeling, a centrifugal feeling, a bumpy feeling, a forward leaning feeling, a frustrating feeling and a shaking feeling.
 	Healey et al. discloses collecting sensory information of the user on the target automatic driving mode (see at least [0020]-[0023], [0026]-[0031]); and 
optimizing, according to the sensory information, the target automatic driving mode (see at least [0020]-[0023], [0026]-[0031]); wherein the sensory information comprises one or more of the following information: a push-back (see at least [0020]-[0023], [0026]-[0031]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Urmson et al. with the sensory information of Healey et al. because such modification would incorporate the emotional state of one or more passengers to implement a driving policy to thereby enhance the decision making process of the autonomous driving system.

10.	Claim 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. (US Patent No. 8,634,980 B1) in view of Fox et al. (US 2020/0064833 A1).
 	In regard to claims 6, 7, 13, and 14, Urmson et al. meets the limitations of claims 1 and 8 but does not particularly disclose wherein the determining an identity of a user riding an automatic driving device, comprises:
collecting a biological feature of the user riding the automatic driving device; and
determining the identity of the user according to a preset biological feature database, wherein the biological feature database comprises a biological features of each user;
wherein the determining the identity of the user according to a preset biological feature database, comprises:


 	Fox et al. discloses wherein the determining an identity of a user riding an automatic driving device, comprises:
collecting a biological feature of the user riding the automatic driving device (see at least [0071], [0089]); and
determining the identity of the user according to a preset biological feature database, wherein the biological feature database comprises a biological features of each user (see at least [0071], [0089]);
wherein the determining the identity of the user according to a preset biological feature database, comprises:
determining a population label of the user according to the biological feature of the user and taking an identity corresponding to the population label as the identity of the user, if the identity of the user is not pre-stored in the biological feature database (see at least [0071], [0089]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Urmson et al. with the biological features of Fox et al. in order to improve safety by appropriately transition vehicle control from autonomous driving mode to manual driving mode based on driver performance and information.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references U.S. Patent No. 10/692,371, US 2018/0030, US 2019/0049957, US 2020/0064833, US Patent No. 9,947,052 and 2020/0108914A1 define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661